Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 phrases such as “delimiting a surface, lower during use, set to come into contact”, “set to come into contact with a foot of a user or to support from the bottom, during, use, an insole…”, and in each zone of the sole, i.e. in a zone…or only in a zone close to the back and distal from the front of the sole.”, claims 2, 4, and 5 in their entirety,  are confusing, awkward, vague, and indefinite and it is not clear what structural limitations are intended to be encompassed by such language.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauger (4934070).
     Mauger shows A sole (figs 1-3) for a sport shoe, work shoe or leisure shoe
comprising a main body having a lower layer (18) delimiting a surface, lower during use, set
to come into contact with the ground and an upper layer (1 and 17) set to come into contact with a
foot of a user or to support from the bottom, during use, an insole, wherein said upper
layer comprises a sheet (1) or a top section of a sheet from which a plurality of protuberances (11)
project upward with a trim tilted with respect to the vertical and having a constraining
base and a free end (shown in figures 1 and 2), such to have each free end closer to the back of the sole with respect to the relative constraining base (see figure 3), said plurality of protuberances being provided in all zones of the footwear/sole (see figures 1 and 3) as claimed.
     In reference to claim 12, side portions of the protuberances are attached at 14.
     In reference to claims 15 and 16, Mauger shows bottom ribs (15).
     In reference to claim 18, an upper is inherent in footwear and Mauger is a sole/insole which is inherently used in a shoe which inherently has an upper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger in view of Huang (5839208).
     Mauger shows a sole substantially as claimed except for the shape medial to lateral of the protuberances.  Huang teaches curving protuberances across the sole medial to laterally as shown in figure 2.  It would have been obvious to curve the protuberances as taught by Huang in the sole of Mauger to provide contoured support and motion.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger in view of Huang (5839208) in view of Goller (4910882).
     Mauger shows a sole substantially as claimed except for the top of the sole having a curved shape.  Goller teaches shaping the sole so that the top edges of protuberances form a curved shape (see figure 1).  It would have been obvious to form the shoe and sole as taught by Goller in the shoe/sole of Mauger to allow the sole to conform to a comfortable shape of the foot.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger in view of Graham (5402588).
     Mauger shows a sole substantially as claimed except for a window, plate, and block.  Graham teaches providing an outersole (28) with a window which is filled with a plate and block (element 27, which the top portion with slender portions extending over 28 as a plate and the portion extending into the opening as the block).  It would have been obvious to provide an out sole with a window, block, and plate as taught by Graham in the shoe/sole of Mauger to allow a user to view the inside elements of the sole.
Claims 1-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goller (4910882) in view of Mauger (4934070).
     Goller shows A sole (fig 1) for a sport shoe, work shoe or leisure shoe
comprising a main body having a lower layer (5) delimiting a surface, lower during use, set
to come into contact with the ground and an upper layer (1 and 2) set to come into contact with a
foot of a user or to support from the bottom, during use, an insole, wherein said upper
layer comprises a sheet (1) or a top section of a sheet from which a plurality of protuberances (2)
project upward and said plurality of protuberances being provided in all zones of the footwear/sole (see figures 1 and 3) substantially as claimed except for tilting the protuberances.  Mauger teaches tilting protuberances towards the heel (see figure 3).  It would have been obvious to tilt the protuberances as taught by Mauger in the sole of Goller to increase flow and massage.
     In reference to claims 6-8, Goller shows a curved shape as claimed.
     In reference to claim 9, Mauger shows such a tilt.
     In reference to claim 10, Goller teaches shaping the sole so that the top edges of protuberances form a curved shape (see figure 1).
     In reference to claim 11, the sole of Goller is shown as having a recessed zone with the protuberances therein (see figure 1).
     In reference to claim 12, Mauger teaches such at 14.
     In reference to claim 13, Goller shows an external sole (5).
     In reference to claims 15 and 16, Mauger teaches providing bottom ribs (15) and it would have been obvious to add bottom ribs as taught by Mauger in the shoe sole of Goller to increase cushioning, massage, and air flow.
     In reference to claim 17, Goller shows channels (at 3, between 2) which are open and in communication with evacuation (by element 6, see column 3 lines 15-20).
     In reference to claim 18, an upper is inherent in footwear and Goller is a sole/insole which is inherently used in a shoe which inherently has an upper.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-13, and 15-18 above, and further in view of Graham (5402588).
     Goller as modified above shows a sole substantially as claimed except for a window, plate, and block.  Graham teaches providing an outersole (28) with a window which is filled with a plate and block (element 27, which the top portion with slender portions extending over 28 as a plate and the portion extending into the opening as the block).  It would have been obvious to provide an out sole with a window, block, and plate as taught by Graham in the shoe/sole of Goller as modified above to allow a user to view the inside elements of the sole.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732